In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00192-CR
        ______________________________


         TIMOTHY FLETCHER, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 5th Judicial District Court
               Bowie County, Texas
           Trial Court No. 11F0249-005




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

         Timothy Fletcher appeals his conviction by a jury for aggravated sexual assault of a

child.1 See TEX. PENAL CODE ANN. § 22.021 (West Supp. 2011). The jury assessed punishment

at sixty years’ imprisonment, and the trial court sentenced Fletcher consistent with the jury’s

assessment. In a related case, also decided today, Fletcher has appealed his conviction by a jury

for sexual assault of a child. See Fletcher v. State, cause number 06-11-00180-CR. Fletcher has

filed a single brief, in which he raises four issues common to all fifteen of his appeals.

         We addressed these issues in detail in our opinion of this date on Fletcher’s appeal in

cause number 06-11-00180-CR.               For the reasons stated therein, we likewise conclude that

reversible error has not been shown in this case.

         We affirm the trial court’s judgment.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:            July 2, 2012
Date Decided:              July 10, 2012

Do Not Publish




1
 In cause numbers 06-11-00180-CR through 06-11-00194-CR, the appeals of which are also decided today, Fletcher
has appealed four counts of aggravated sexual assault of a child, seven counts of sexual assault of a child, and four
counts of indecency with a child. All fifteen appeals were briefed together and identical issues were raised in all
fifteen appeals.

                                                         2